UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1413



ANISSA A. IDRIS,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-638-974)


Submitted:   October 31, 2001          Decided:     November 15, 2001


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Stuart E.
Schiffer, Acting Assistant Attorney General, Linda S. Wendtland,
Assistant Director, Cindy S. Ferrier, Office of Immigration Liti-
gation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anissa A. Idris, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying her application for asylum and withholding of deportation.

The Board concluded that Idris failed to present credible evidence

to show past persecution or a well-founded fear of persecution on

account of a protected ground that would make her eligible for

asylum relief.   See 8 U.S.C.A. § 1158 (West 1999); 8 U.S.C.A. §

1101(a)(42)(A) (West 1999 & Supp. 2001).   The Board’s decision to

grant or deny asylum relief is conclusive “unless manifestly

contrary to the law and an abuse of discretion.”       8 U.S.C.A. §

1252(b)(4)(D) (West 1999).    We find that the Board correctly

applied the law and did not abuse its discretion in rendering its

decision here.   Therefore, we deny a petition for review on the

reasoning of the Board.    Idris v. United States Immigration &

Naturalization Serv., BIA No. A74-638-974 (B.I.A. Feb. 28, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                     PETITION DENIED




                                2